DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-4, 6, 8-11, 13, 15-18, 20, 21, 23, 25-27, and 30 are currently pending.
Claims 5, 7, 12, 14, 19, 22, 24, 28, 29, and 31-80 are canceled.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/19/2021, 03/24/2021, and 03/24/2021 was considered by the examiner.

Drawings
The drawings were received on 03/19/2021.  


Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 is dependent from claim 2 and claim 2 recites “a first radius of curvature” and claim 3 also recites “a first radius of curvature”.  It appears that claim 3 should recite “the first radius of curvature”.  
Claim 8 is objected to because of the following informalities:  claim 8 is dependent from claim 1 and claim 1 recites “a first internal annular member” and claim 3 also recites “a first internal annular member”.  It appears that claim 8 should recite “the first internal annular member”.  
Claim 10 is objected to because of the following informalities:  claim 8 is dependent from claim 1 and claim 1 recites “a second internal annular member” and claim 3 also recites “a second internal annular member”.  It appears that claim 8 should recite “the second internal annular member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kramer (US 3915460).


    PNG
    media_image1.png
    558
    1011
    media_image1.png
    Greyscale


Re Clm 1: Kramer discloses a coupler (see Fig. 3 and the annotated Fig. above), comprising: a tubular conduit (3000) having a length disposed between a conduit first end (1001) and a conduit second end (1002) and a conduit wall having a thickness disposed between an a conduit external surface and an a conduit internal surface (see above), said conduit internal surface (1003) defining an interior passage (see above) between said conduit first end and said conduit second end (see above); a first internal annular groove (2001) disposed in said internal surface of said tubular conduit (see above); a second internal annular groove (2002) disposed in said internal surface of said tubular conduit (see above), said first annular groove disposed a lesser distance from said conduit first end than said second internal annular groove (see above); a seal (G) disposed in said first internal annular groove (see above), said seal extending outward of said internal surface an annular retaining member (4 and 5) disposed in said second annular groove (see above), said annular retaining member having a plurality of tabs (4001 and 5001) extending outward of said internal surface (see above); a taper region (the region containing 6001) extending axially and circumferentially along said conduit internal surface from said first annular groove toward conduit first end (see above), said conduit internal surface has a first flare angle along said taper region (see above); and a tubular guide (7001 and 7002) extending axially and circumferentially along said conduit internal surface from said taper region to said conduit first end (see above), said internal surface has second flare angle along said tubular guide (see above).  
Re Clm 2: Kramer discloses a wherein said first tubular guide includes: a first tubular guide first region (7001) proximate said conduit first end (see above); a first tubular guide second region (7002) disposed adjacent said first tubular region (see above) and extending toward said tubular guide terminal end (see above); said first tubular guide first region having a first radius of curvature along the longitudinal axis of said tubular guide (see above): said first tubular guide second region having a second radius of curvature along the longitudinal axis of said tubular guide (see above, similar to that illustrated by the applicant), said second radius of curvature less than said first radius of curvature (see above, similar to that illustrated by the applicant).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, 13, 15-18, 20, 21, 23, 25-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2013/0154260), (hereinafter, Jamison) in view of Kramer (US 3915460).

It is noted that for the rejections below taper has been defined as to diminish or lesson, and about is being defined as + or – 40% of the value.

    PNG
    media_image2.png
    545
    569
    media_image2.png
    Greyscale


	Re Clm 1: Jamison discloses a coupler (see Figs. 2-5 and the annotated Fig. above), comprising: a tubular conduit (see above) having a length disposed between a conduit first end (the left end) and a conduit second end (the right end) and a conduit wall having a thickness disposed between an a conduit external surface and an a conduit internal surface (see above), said conduit internal surface defining an interior passage (see above) between said conduit first end and said conduit second end (see above); a first internal annular groove (at 1117) disposed in said internal surface of said tubular conduit (see above); a second internal annular groove (at 1118) disposed in said internal surface of said tubular conduit (see above), said first annular groove disposed a lesser distance from said conduit first end than said second internal annular group (see above); a seal disposed (see [0029]) in said first internal annular groove (see [0029]), said seal extending outward of said internal surface an annular retaining member disposed in said second annular groove (as would be, as illustrated above in light of [0029]), said annular retaining member (see [0029]) having a plurality of tabs (62) extending outward of said internal surface (as would be, as illustrated above in light of [0029]).  
Jamison fails to disclose a taper region extending axially and circumferentially along said conduit internal surface from said first annular groove toward conduit first end, said conduit internal surface has a first flare angle along said taper region; and a tubular guide extending axially and circumferentially along said conduit internal surface from said taper region to said conduit first end, said internal surface has second flare angle along said tubular guide.
However, Kramer discloses an opening for receiving a tubular member, which opening has a seal and retaining member, similar to that of Jamison. Kramer also teaches a taper region extending axially and circumferentially, a first flare angle along said taper region; and a tubular guide extending axially and circumferentially from said taper region to an end, a second flare angle along said tubular guide.  Where such would aid in the piloting of the inserting tubular member, to aid in aligning a skewed member in order to form a joint, alternatively, to provide a structure which would yield the same predictable result of allowing for a joint to be formed between two members that are not perfectly aligned with one another during the mating of the two members. Accordingly, Kramer teaches a taper region (the region containing 6001) extending axially and circumferentially along an internal surface from a groove toward a first end (see above), a first flare angle along said taper region (see above); and a tubular guide (7001 and 7002) extending axially and circumferentially the internal surface from said taper region to said first end (see above), said internal surface has a second flare angle along said tubular guide (see above)”, for the purpose of providing a means for piloting of an inserting tubular member, to aid in aligning a skewed member in order to form a joint, alternatively, to provide a structure which would yield the same predictable result of allowing for a joint to be formed between two members that are not perfectly aligned with one another during the mating of the two members.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison, to have had a taper region extending axially and circumferentially along said conduit internal surface from said first annular groove toward conduit first end, said conduit internal surface has a first flare angle along said taper region; and a tubular guide extending axially and circumferentially along said conduit internal surface from said taper region to said conduit first end, said internal surface has second flare angle along said tubular guide, as taught by Kramer, for the purpose of providing a means for piloting of an inserting tubular member, to aid in aligning a skewed member in order to form a joint, alternatively, to provide a structure which would yield the same predictable result of allowing for a joint to be formed between two members that are not perfectly aligned with one another during the mating of the two members.
Re Clm 2: Jamison as modified by Kramer above, discloses the limitations that  
wherein said first tubular guide includes: a first tubular guide first region (7001) proximate said conduit first end (see above); a first tubular guide second region (7002) disposed adjacent said first tubular region (see above) and extending toward said tubular guide terminal end (see above); said first tubular guide first region having a first radius of curvature along the longitudinal axis of said tubular guide (see above): said first tubular guide second region having a second radius of curvature along the longitudinal axis of said tubular guide (see above, similar to that illustrated by the applicant), said second radius of curvature less than said first radius of curvature (see above, similar to that illustrated by the applicant).  
Re Clm 3: Jamison as modified by Kramer above, discloses the limitations of said first tubular guide first region has the first radius of curvature (similar to that illustrated by the applicant).  
Jamison as modified by Kramer above fails to disclose that the radius of curvature is of about 0.450 inches (11.43 millimeters) to about 0.700 inches (17.78 millimeters). It is noted that Kramer appears to illustrate that the first radius of curvature of said first tubular guide first region appears to be approaching the limitations of being about 0.450 inches (11.43 millimeters) to about 0.700 inches (17.78 millimeters).
Radius of curvature(s) can enhance the fit, or form, or function of a joint, radius of curvature(s) can enhance the load carrying ability of a joint structure, alternatively radius of curvature(s) yield the same predictable results of allowing members to mate with one another or to enhance the fit, or form, or function of a joint structure.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison as modified by Kramer above, to have had the radius of curvature is of about 0.450 inches (11.43 millimeters) to about 0.700 inches (17.78 millimeters), for the purpose of enhancing the fit, or form, or function of a joint, a radius of curvature(s) can enhance the load carrying ability of a joint structure and can aid in alignment and instillation of mating components, alternatively, radius of curvatures(s) yield the same predictable results of allowing members to mate with one another or to enhance the fit, or form, or function of a joint structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233. 
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice. 
Re Clm 4: Jamison as modified by Kramer above, discloses the limitations of said first tubular guide second region has said second radius of curvature (similar to that illustrated by the applicant).
Jamison as modified by Kramer above fails to disclose that the said second radius of curvature of about 0.150 inches (3.81 millimeters) to about 0.450 inches (11.43 millimeters). It is noted that Kramer appears to illustrate that the second radius of curvature of said first tubular guide second region appears to be approaching the limitations of being about 0.150 inches (3.81 millimeters) to about 0.450 inches (11.43 millimeters).
Radius of curvature(s) can enhance the fit, or form, or function of a joint, radius of curvature(s) can enhance the load carrying ability of a joint structure, alternatively radius of curvature(s) yield the same predictable results of allowing members to mate with one another or to enhance the fit, or form, or function of a joint structure.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison as modified by Kramer above, to have had the said second radius of curvature of about 0.150 inches (3.81 millimeters) to about 0.450 inches, for the purpose of enhancing the fit, or form, or function of a joint, a radius of curvature(s) can enhance the load carrying ability of a joint structure and can aid in alignment and instillation of mating components, alternatively, radius of curvatures(s) yield the same predictable results of allowing members to mate with one another or to enhance the fit, or form, or function of a joint structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233. 
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than
a design choice.

Re Clm 6: Jamison as modified by Kramer above, discloses the limitations of a ratio of a cross-section area of said first tubular guide at said tubular guide terminal end
orthogonal to a longitudinal axis of said tubular conduit to a cross-section area of said
first tubular guide at said conduit first end orthogonal to said longitudinal axis of said
tubular conduit (see above, which is similar to that illustrated by the applicant). 
Jamison as modified by Kramer above fails to disclose that the ratio comprises about 1:0.75 to about 1:0.95.
Ratios between structures can enhance the fit, or form, or function of a joint,
ratios between structures can enhance the load carrying ability of a joint structure,
alternatively ratios between structures yield the same predictable results of allowing
members to mate with one another or to enhance the fit, or form, or function of a joint
structure.
Accordingly, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to have had a ratio comprises about 1:0.75 to about 1:0.95, for the purpose of enhancing the fit, or form, or function of a joint, a ratios between structures can enhance the load carrying ability of a joint structure and can aid in alignment and instillation of mating components, alternatively, ratios between structures yield the same predictable results of allowing members to mate with one another or to enhance the fit, or form, or function of a joint structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233.
Additionally, it appears that no criticality, in the original disclosure, has been
given to the above range(s) and no factual supporting evidence has been supplied
by the applicant for said above range(s). In the absent of factual supporting evidence
for criticality of the above range(s), the selection of such become nothing more than
a design choice.
Re Clm 8: Jamison as modified by Kramer above, discloses the limitations of a first external annular member (at 1117) circumferentially disposed on said external surface (see above), said first external annular member overlaying a first internal annular groove circumferentially disposed on said internal surface of said tubular conduit (see above, similar to that illustrated by the applicant).  
Re Clm 9: Jamison as modified by Kramer above, discloses the limitations of an external annular groove (at 42) circumferentially disposed on said external surface of said tubular conduit (see above), said external annular groove overlaying an internal annular member (at 42) circumferentially disposed on said internal surface of said tubular conduit (see the Fig. above and see Figs. 2-5, and see paragraph [0024]: “the stop 42 can comprise a necked down area and/or one or more dimples and/or an annular roll (formed in the body 20) that can extend into the cavity 34 such that an axial end face 48 of the end 36 of the structure 12 can contact the stop 42 to limit an amount by which the end 36 is inserted into the body 20” and paragraph [0029]: seal and grip ring positions).
Re Clm 10: Jamison as modified by Kramer above, discloses the limitations of 
a second external annular member (at 1118) circumferentially disposed on said external surface of said tubular conduit overlaying a second internal annular groove (at 1118) circumferentially disposed on said internal surface of said tubular conduit (see above, similar to that illustrated by the applicant).  
Re Clm 11: Jamison as modified by Kramer above, discloses the limitations of said first external annular member overlaying said first annular groove and said second external annular member overlaying said second internal annular groove disposed in axial spaced apart relation on said external surface of said tubular conduit proximate said first end, said first external annular member overlaying said first internal annular groove disposed a lesser distance from said first end than said second external annular member overlaying said second internal annular groove, said external annular groove overlaying said internal annular member disposed proximate said second end (see above, similar to that illustrated by the applicant).  
Re Clm 13: Jamison as modified by Kramer above, discloses the limitations of said internal surface of said tubular conduit tapers between said tubular guide and said first internal annular groove (see above, similar to that illustrated by the applicant).  
Jamison as modified by Kramer above fails to disclose that tapers about 0.01 inches (0.25 millimeters) to about 0.04 inches (1.02 millimeters). It is noted that Kramer appears to illustrate that the taper, between said tubular guide and said first internal annular groove, appears to be approaching the limitations of being about 0.01 inches (0.25 millimeters) to about 0.04 inches (1.02 millimeters).
Tapered surfaces aid in the piloting of the inserting tubular member, to aid in aligning a skewed member in order to form a joint, alternatively, to provide a structure which would yield the same predictable result of allowing for a joint to be formed between two members that are not perfectly aligned with one another during the mating of the two members.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison as modified by Kramer above, to have had the tapers about 0.01 inches (0.25 millimeters) to about 0.04 inches (1.02 millimeters), for the purpose of aiding in the piloting of the inserting tubular member, to aid in aligning a skewed member in order to form a joint, alternatively, to provide a structure which would yield the same predictable result of allowing for a joint to be formed between two members that are not perfectly aligned with one another during the mating of the two members. 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233. 
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice. 
Re Clm 15: Jamison as modified by Kramer above, discloses the limitations of said internal surface of said tubular conduit tapers approaching said internal annular member (see above, similar to that illustrated by the applicant).  
Re Clm 16: Jamison as modified by Kramer above, fails to disclose that wherein said internal surface of said tubular conduit tapers about 0.001 inch to about 0.01 inch between said conduit second end and said internal annular member.
Duplication of components and having them located on the opposite end of a tubular member allows for that member be used as a coupler to connect other tubular members in series.  Duplication of components can speeds up the process of manufacturing of a component since the structures on both ends of a tube would merely have to be made as mirror images, thus reducing time and saving money in manufacturing costs. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison as modified by Kramer above, to have had said internal surface of said tubular conduit tapers between said conduit second end and said internal annular member, since this would merely require the duplication of components of one end of the component and the reconstruction of such components on an opposite end of the tubular member, for the purpose of allowing for a member be used as a coupler to connect other tubular members in series and save money by speeding up the manufacturing process of a component. 
It is noted that it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and/or In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice. 
Tapered surfaces aid in the piloting of the inserting tubular member, to aid in aligning a skewed member in order to form a joint, alternatively, to provide a structure which would yield the same predictable result of allowing for a joint to be formed between two members that are not perfectly aligned with one another during the mating of the two members.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison as modified by Kramer above, to have had the tapers about 0.001 inch to about 0.01 inch, for the purpose of aiding in the piloting of the inserting tubular member, to aid in aligning a skewed member in order to form a joint, alternatively, to provide a structure which would yield the same predictable result of allowing for a joint to be formed between two members that are not perfectly aligned with one another during the mating of the two members. 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233. 
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice. 
Re Clm 17: Jamison as modified by Kramer above, fails to disclose that said internal surface of said tubular conduit tapers between said second end and said internal annular member in an amount selected from the group consisting of: about 0.002 inches to about 0.004 inches, about 0.003 inches to about 0.005 inches, about 0.004 inches to about 0.006 inches, about 0.005 inches to about 0.007 inches, about 0.006 inches to about 0.008 inches, about 0.007 inches to about 0.009 inches, and combinations thereof.
Duplication of components and having them located on the opposite end of a tubular member allows for that member be used as a coupler to connect other tubular members in series.  Duplication of components can speeds up the process of manufacturing of a component since the structures on both ends of a tube would merely have to be made as mirror images, thus reducing time and saving money in manufacturing costs. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison as modified by Kramer above, to have had said internal surface of said tubular conduit tapers between said second end and said internal annular member, for the purpose of allowing for a member be used as a coupler to connect other tubular members in series and save money by speeding up the manufacturing process of a component. 
It is noted that it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and/or In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice. 
Tapered surfaces aid in the piloting of the inserting tubular member, to aid in aligning a skewed member in order to form a joint, alternatively, to provide a structure which would yield the same predictable result of allowing for a joint to be formed between two members that are not perfectly aligned with one another during the mating of the two members.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison as modified by Kramer above, to have had the tapers selected from the group consisting of: about 0.002 inches to about 0.004 inches, about 0.003 inches to about 0.005 inches, about 0.004 inches to about 0.006 inches, about 0.005 inches to about 0.007 inches, about 0.006 inches to about 0.008 inches, about 0.007 inches to about 0.009 inches, and combinations thereof, for the purpose of aiding in the piloting of the inserting tubular member, to aid in aligning a skewed member in order to form a joint, alternatively, to provide a structure which would yield the same predictable result of allowing for a joint to be formed between two members that are not perfectly aligned with one another during the mating of the two members. 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233. 
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice. 
Re Clm 18: Jamison as modified by Kramer above, discloses the limitations of said thickness of said conduit wall (see above, similar to that illustrated by the applicant).  
Jamison as modified by Kramer above fails to disclose that the thickness comprises about 0.15 inches (3.81 millimeters) to about 0.35 inches (8.89 millimeters).
Wall thickness can enhance the strength, the life, the rigidity, and the size of a tubular member.  Wall thickness then can make a tubular member stronger, increase the life of the component, increase or decrease the flexibility of the component, or allow the component to fit in a desired location.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison as modified by Kramer above, to have had a thickness comprises about 0.15 inches (3.81 millimeters) to about 0.35 inches (8.89 millimeters), for the purpose of making a tubular member stronger, increasing the life of the component, setting a specific rigidity of the component, or for allowing the component to fit in a desired location. 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233. 
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice. 
Re Clm 20: Jamison as modified by Kramer above, discloses the limitations of wherein each of said first and second external annular members include a crown (the top) disposed between a pair of sides which taper towards said external surface (see above similar to applicant’s), wherein said crown and said internal annular groove have substantially equal width (see above), wherein said crown has a height and there being a depth of said internal annular groove.
Jamison as modified by Kramer fails to disclose said crown has a height of between about 1.0 times and about 2.0 times that of a depth of said internal annular groove.
Wall thickness can enhance the fit, or form, or strength of a structure.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had said crown has a height of between about 1.0 times and about 2.0 times that of a depth of said internal annular groove, for the purpose of enhancing the fit, or form, or strength of a structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233.
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice.
Re Clm 21: Jamison as modified by Kramer above, discloses the limitations that said first internal annular groove, said second internal annular groove, and said external annular groove each having a depth.
Jamison as modified by Kramer fails to disclose said external annular groove each having a depth of about 0.1 inches (2.54 millimeters) to about 0.3 inches (7.62 millimeters).
Grooves can enhance the fit, or form, or weight, or strength of a structure.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had said conduit wall has a thickness of about 0.15 inches (3.81 millimeters) to about 0.35 inches (8.89 millimeters), for the purpose of enhancing the fit, or form, or weight, or strength of a structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233.
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice.
Re Clm 23: Jamison as modified by Kramer above, discloses the limitations of said length of said tubular conduit.
Jamison as modified by Kramer fails to disclose said length of said tubular conduit is between about 6.5 (165.1 millimeters) inches to about 8.5 inches (215.9 millimeters). 
Length of a structure can enhance the fit, or form, or strength of a structure.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had said length of said tubular conduit is between about 6.5 (165.1 millimeters) inches to about 8.5 inches (215.9 millimeters), for the purpose of enhancing the fit, or form, or strength of a structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233.
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice.
Re Clm 25: Jamison as modified by Kramer above, discloses the limitations wherein said tubular conduit is produced from a material selected from the group consisting of: metal, copper, concrete, polyvinyl chloride, acrylonitrile butadiene styrene, polyethylene, and combinations thereof (see paragraph(s) [0023]).
Re Clm 26: Jamison as modified by Kramer above, discloses the limitations 
wherein said tubular conduit has a generally cylindrical internal surface (see above).  
Re Clm 27: Jamison as modified by Kramer above, discloses the limitations that said cylindrical internal surface has a diameter.
Jamison as modified by Kramer fails to disclose said cylindrical internal surface has a diameter of about 0.5 inches (12.7 millimeters) to about 4.5 inches (114.3 millimeters).
Diameter(s) can enhance the fit, or form, or weight, or strength of a structure.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had said cylindrical internal surface has a diameter of about 0.5 inches (12.7 millimeters) to about 4.5 inches (114.3 millimeters), for the purpose of enhancing the fit, or form, or weight, or strength of a structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Alter, 105 USPQ 233.
Additionally, it appears that no criticality, in the original disclosure, has been given to the above range(s) and no factual supporting evidence has been supplied by the applicant for said above range(s). In the absent of factual supporting evidence for criticality of the above range(s), the selection of such become nothing more than a design choice.
Re Clm 30: Jamison as modified by Kramer above, discloses the limitations that said seal element comprises a material.
Jamison as modified by Kramer fails to disclose a material selected from the group consisting of: ethylene propylene diene monomer, silicone, fluorocarbon, fluorosilicone, polyurethane, tetrafluoroethylene/propylene, nitrile, and neoprene, and combinations thereof.
Fluorocarbon material can survive in hash environments, is chemical resistant, and can withstand relatively high temperatures.
The examiner is taking Official notice that it is old and well known to make seals out of Fluorocarbon material, for the purpose of providing a material that can survive in hash environments, is chemical resistant, and can withstand relatively high temperatures to extend the life of the seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US 4756784.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
07/28/2022



/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679